FILED
                                                                                                                                     DALLAS COUNTY
                                             05-19-00668-CV                                                                         6/17/2019 11:43
                                                                                                                                        FELICIA PITRE
                                                                                                                                                      AM
                                                                                                                                     DISTRICT CLERK

                                                                                                                           Shelia Bradley

                                            Cause No. DC-18-07724

James Hefner, as next friend of Brian                                                                    In the District Court
Randolph Hefner,                                                                                                FILED IN
                                                                                                        5th COURT OF APPEALS
Plaintiff,                                                                                                  DALLAS, TEXAS
                                                                                                        6/18/2019 2:41:18 PM
V.                                                             WWWWWWWWWCHJ
                                                                                                          14th LISA MATZ
                                                                                                               Judicial District
                                                                                                                 Clerk
Caregiver     1, Inc.,   Caregiver   2,   Inc,
Daybreak,      InC.,   and Ashtaun Breele
Mallory,
Defendant.                                                                                              Dallas County, Texas


                                   Defendant Ashtaun Breele Mallory’s
                                           Notice of Appeal


To the Honorable Judge         of Said Court:


     Pursuant t0 Tex. R. 0f App.             P. 25.1(a), 26.1(b),                     and   28.1   Defendant Ashtaun Breele

Mallory herein timely        files this    Notice that she desires t0 appeal the interlocutory Order


denying Defendant Ashtaun Breele Mallory’s                                    First   Amended Motion t0        Dismiss, which


Order was signed 0n          May     30,   2019 in this Cause No. DC-18-O7724, in the 14th Judicial


District     Court 0f Dallas County, Texas. Pursuant to Tex. Civ. Prac.                                       &   Rem. Code     §


51.014(a)(9), the      appeal 0f this interlocutory order denying Mallory’s § 74.351(b) motion


t0 dismiss     is   permissible,   and    this   appeal   is     accelerated. Tex. R.               App.   P. 28.1(a).


     Defendant appeals to the Fifth Court 0f Appeals.




Defendant Ashtaun Mallory’s Notice of Appeal                                                                             Page   1
#1413315
                                                   Touchstone, Bernays, Johnston,
                                                   Beall, Smith 8: Stollenwerck, L.L.P.


                                                   By: /s/Andrew    T. Fiﬁeld

                                                   Andrew T.    Fifield-06982500
                                                   I.Reid Burley - 24109675
                                                   1717 Main Street, Suite 3400
                                                   Dallas, Texas 75201
                                                   214-741-1166
                                                   214-741-7548 (fax)
                                                   andrew.fifie1d@tbibs.com
                                                   reid.burle¥@tbjbs.com
                                                   Attorneys for Defendant
                                                   Ashtaun Breele Mallory


                                     Certificate of Service


       The undersigned certifies that 0n June 17, 2019, a true and correct copy of the
foregoing document was served on all known counsel of record in accordance With the
Texas Rules of Civil Procedure.




                                                   /s/Andrew   T. Piﬂeld

                                                   Andrew T.    Fifield




Defendant Ashtaun Mallory’s Notice of Appeal                                          Page 2
#1413315